USDC IN/ND case 1:18-cr-00083-HAB-SLC document 161 filed 10/06/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      Cause No. 1:18-CR-83-HAB
                                             )
BRADLEY M. COX                               )

                                   OPINION AND ORDER

       Defendant Bradley M. Cox (“Cox”) filed a Motion to Suppress (ECF No. 153) on August

24, 2020. According to Cox, Lt. Matthew Campbell, an officer with the Rochester City Police

Department, filed a search warrant affidavit seeking records from Facebook, Inc. The search

warrant was issued on April 11, 2018. Campbell cited four reports in the search warrant affidavit

and Cox claims that he was not provided with any of them. Accordingly, Cox requested an order

from the Court directing the Government to provide the records, providing the parties with the

opportunity for additional briefing, and then suppressing the evidence obtained as a result of the

April 11, 2018, warrant.

       The Government filed its Response (ECF No. 156) on September 8, 2020. The Response

challenged the factual predicate for Cox’s Motion to Suppress; the Government asserts that the

reports were provided to Cox on March 12, 2019. (Id. at 5). The time for Cox to reply has come

and gone with no filing.

       Cox provided the Court with no basis, legal or factual, other than the Government’s failure

to provide the referenced reports for suppressing the subject evidence. It now appears to be

undisputed that Cox’s accusation against the Government was false. Accordingly, the Motion to

Suppress (ECF No. 153) is DENIED.
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 161 filed 10/06/20 page 2 of 2


      SO ORDERED on October 6, 2020.

                                        s/ Holly A. Brady
                                       JUDGE HOLLY A. BRADY
                                       UNITED STATES DISTRICT COURT




                                         2
